GLOBAL SETTLEMENT AGREEMENT & MUTUAL RELEASE OF ALL CLAIMS BY ALL PARTIES THIS GLOBAL SETTLEMENT AGREEMENT & MUTUAL RELEASE OF ALL CLAIMS BY ALL PARTIES (“Agreement”) is dated, entered into and made fully effective (irrespective of the date actually signed by the parties) as of the 13 day of May, 2009, by and among RETRIEVERS, LLC, a Nevada Limited Liability Company (“Retrievers”), JOHN TINGUE, individually and as a Member and Manager of RETRIEVERS (“JT”), and KRIS TINGUE, individually and as Member and Manager of RETRIEVERS(“KT”), on behalf of themselves, their respective family members, partners, associates, affiliates, co-venturers, heirs, executors, administrators, attorneys, and assigns, (all of the foregoing three (3) named persons and one (1) entity may be hereinafter variously referred to as the “RETRIEVERS GROUP”), and GOLDEN PHOENIX MINERALS, INC., a Nevada corporation (“GPM”), as an entity and as a Member, Manager, and/or Unit holder of ASHDOWN PROJECT, LLC, a Nevada Limited Liability Company a/k/a ASHDOWN MINE LLC (“Ashdown”), Ashdown, as an entity; WIN-ELDRICH GOLD, INC., a corporation (“WEG”), as an entity and as a Member, Manager, and/or Unit holder of ASHDOWN; and PERRY MULLER, individually and as a Member, Manager, and/or Unit holder of Ashdown and/or an officer, director and/or shareholder of WEG, directly or indirectly (“PM”), and GPM, ASHDOWN, WEG and PM on behalf of themselves, their respective family members, partners, associates, affiliates, co-venturers, heirs, executors, administrators, attorneys, and assigns, sometimes collectively or jointly referred to as the “ASHDOWN GROUP” such reference specifically including each of the three (3) entities and one (1) person included in the referenced ASHDOWN GROUP, jointly and severally. Recitals A.
